 

EXHIBIT 10.2

THIRD AMENDMENT TO GUARANTY OF PAYMENT

(Loan A)

THIS THIRD AMENDMENT TO GUARANTY OF PAYMENT (Loan A) (this “Agreement”) is made
as of December 2, 2009, by and between SUNRISE SENIOR LIVING, INC., a
corporation organized under the laws of the State of Delaware (“Guarantor”) and
CHEVY CHASE BANK, a division of Capital One, N.A., its successors and assigns,
as Agent (“Agent”) for Lenders (individually a “Lender” and collectively,
“Lenders”) party to the Loan Agreement (as hereinafter defined).

RECITALS

A.                Sunrise Connecticut Avenue Assisted Living, L.L.C., a limited
liability company organized under the laws of the Commonwealth of Virginia
(“Borrower”), obtained a loan from Lenders in the aggregate principal amount of
Thirty Million and No/Dollars ($30,000,000.00) (the “Loan A”), which is one of
two simultaneous loans made by Chevy Chase Bank, F.S.B. to Borrower.

B.                 Loan A was made pursuant to the provisions of a certain Loan
and Security Agreement dated August 28, 2007, by and among Borrower, Agent and
Lenders, as amended by that certain First Amendment to Loan Agreement dated
April 15, 2008, that Second Amendment to Loan Agreement dated August 28, 2009
and that certain Third Amendment to Loan Agreement and Settlement Agreement (the
“Third Amendment”) dated of even date herewith (as further amended, modified,
restated, substituted, extended and renewed at any time and from time to time,
collectively, the “Loan Agreement”). 

C.                 Loan A is evidenced by, and repaid with interest in
accordance with the provisions of one or more Deed of Trust Note As dated August
28, 2007, from Borrower payable to Lenders in the aggregate principal amount of
Thirty Million and No/Dollars ($30,000,000.00) as amended by those certain First
Amendments to Deed of Trust Note A dated August 28, 2009 and those certain
Second Amendments to Deed of Trust Note A dated of even date herewith (as
amended, modified, restated, substituted, extended and renewed at anytime and
from time to time, collectively, the “Note”).

D.                Guarantor executed a Guaranty of Payment (Loan A) dated August
28, 2007, as amended by that certain First Amendment to Guaranty of Payment
(Loan A) dated September, 2008 and a Second Amendment to Guaranty of Payment
(Loan A) dated August 28, 2009 (as amended by this Agreement and as further
amended, modified, restated, substituted, extended and renewed at any time and
from time to time, collectively, the “Guaranty”) pursuant to which Guarantor
guaranteed Borrower’s obligations under the Loan Agreement and the Note.

E.                 The current outstanding principal balance of Loan A is
Twenty-Nine Million Five Hundred Thirty-Eight Thousand Dollars ($29,538,000). 
In connection with and in consideration of all the terms, conditions and
settlements of this Agreement and the Third Amendment, the Borrower shall make a
principal curtailment of Loan A in the amount of Five Million Dollars
($5,000,000). 



--------------------------------------------------------------------------------





F.                  Borrower and Guarantor have requested and Lenders have
agreed to (i) reduce the maximum principal amount of Loan A from Thirty Million
Dollars ($30,000,000) to Twenty-Four Million Five Hundred Thirty-Eight Thousand
Dollars ($24,538,000), (ii) waive any defaults which have occurred under those
certain financial covenants described in Section 9(c) of the Guaranty for the
fiscal year ending December 31, 2009 (iii) revise the financial covenants
described in Section 9(c) of the Guaranty and (iv) make such other changes to
the Guaranty as are more particularly set forth herein. 

G.                As a condition precedent to the agreements referenced above,
Agent has required this Agreement be executed and delivered to Agent on behalf
of Lenders.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Guarantor, Agent and
Lenders agree as follows:


1.                  GUARANTOR, AGENT AND LENDERS AGREE THAT THE RECITALS ABOVE
ARE A PART OF THIS AGREEMENT.  UNLESS OTHERWISE EXPRESSLY DEFINED IN THIS
AGREEMENT, TERMS DEFINED IN THE LOAN AGREEMENT SHALL HAVE THE SAME MEANING UNDER
THIS AGREEMENT.


2.                  GUARANTOR, AGENT AND LENDERS HEREBY ACKNOWLEDGE AND AGREE
THAT FROM AND AFTER THE DATE HEREOF, THE MAXIMUM PRINCIPAL AMOUNT OF THE LOAN
SHALL BE TWENTY-FOUR MILLION FIVE HUNDRED THIRTY-EIGHT THOUSAND DOLLARS
($24,538,000).  ALL REFERENCES CONTAINED IN THE GUARANTY TO “THIRTY MILLION
DOLLARS” SHALL BE READ AS “TWENTY-FOUR MILLION FIVE HUNDRED THIRTY-EIGHT
THOUSAND DOLLARS” AND ALL REFERENCES TO THE AMOUNT “$30,000,000” SHALL BE READ
AS “$24,538,000”.


3.                  THE GUARANTY IS HEREBY AMENDED AS FOLLOWS:


(A)                SECTION 9(C) (COVENANTS) OF THE GUARANTY IS HEREBY AMENDED
AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


“(C)      GUARANTOR HEREBY COVENANTS AND AGREES THAT IT WILL COMPLY WITH (I) THE
FOLLOWING FINANCIAL COVENANTS CONTAINED IN THE SUNRISE SENIOR FINANCING
AGREEMENT (AS DEFINED IN THE LOAN AGREEMENT) PROVIDED THAT LENDER HEREBY AGREES
THAT IT WILL CONSENT TO ANY WAIVER OR MODIFICATION OF SUCH COVENANTS TO WHICH
THE SUNRISE BANK GROUP (AS DEFINED IN THE LOAN AGREEMENT) CONSENTS SO LONG AS
LENDER IS A MEMBER OF THE SUNRISE BANK GROUP AND GUARANTOR, BORROWER AND LENDER
SHALL NEGOTIATE REPLACEMENT COVENANTS ACCEPTABLE TO LENDER IF LENDER CEASES TO
BE A MEMBER OF THE SUNRISE BANK GROUP:




--------------------------------------------------------------------------------




(I)         CASH BALANCE.  GUARANTOR AND SSLMI (AS DEFINED IN THE LOAN
AGREEMENT) SHALL MAINTAIN, TESTED AS OF THE LAST DAY OF EACH CALENDAR MONTH, A
CASH BALANCE OF NOT LESS THAN TEN MILLION AND NO/100 DOLLARS ($10,000,000.00). 
A VIOLATION OF THIS REQUIREMENT FOR ANY MONTH MAY BE CURED WITHIN FIFTEEN (15)
DAYS OF THE LAST DAY OF SUCH MONTH AND SHALL NOT CONSTITUTE AN EVENT OF DEFAULT
UNLESS NOT CURED BY SUCH DAY.  GUARANTOR AND ITS SUBSIDIARIES SHALL MAINTAIN
SUBSTANTIALLY ALL OF THEIR UNRESTRICTED DOMESTIC CASH IN ACCOUNTS WITH BANK OF
AMERICA, N.A., A NATIONAL BANKING ASSOCIATION.


THE FOLLOWING DEFINITIONS SHALL APPLY TO THIS SECTION 9(C):


“CASH BALANCE” MEANS THE AGGREGATE AMOUNT OF UNRESTRICTED CASH OF GUARANTOR AND
SSLMI ON DEPOSIT WITH BANK OF AMERICA, N.A., A NATIONAL BANKING ASSOCIATION. 
FOR THE AVOIDANCE OF DOUBT, CASH DEPOSITS CONTAINED IN ANY ESCROW, PLEDGED,
HYPOTHECATED, ASSIGNED OR RESTRICTED ACCOUNTS SHALL NOT BE INCLUDED IN THE
CALCULATION OF CASH BALANCE.”


“SUBSIDIARY” OF GUARANTOR MEANS A CORPORATION, PARTNERSHIP, JOINT VENTURE,
LIMITED LIABILITY COMPANY OR OTHER BUSINESS ENTITY OF WHICH A MAJORITY OF THE
SHARES OF SECURITIES OR OTHER INTERESTS HAVING ORDINARY VOTING POWER FOR THE
ELECTION OF DIRECTORS OR OTHER GOVERNING BODY (OTHER THAN SECURITIES OR
INTERESTS HAVING SUCH POWER ONLY BY REASON OF THE HAPPENING OF A CONTINGENCY)
ARE AT THE TIME EITHER DIRECTLY OR INDIRECTLY OWNER BY GUARANTOR OR OTHERWISE
BENEFICIALLY OWNED BY GUARANTOR THROUGH ONE OR MORE INTERMEDIARIES, OR GUARANTOR
HAS THE DIRECT POWER, OR INDIRECT POWER THROUGH ONE OR MORE INTERMEDIARIES, TO
VOTE SUCH SHARES OR INTERESTS.”


4.                  GUARANTOR HEREBY ACKNOWLEDGES AND AGREES THAT, PURSUANT TO
THE TERMS OF SECTION 9(C) OF THE GUARANTY, PRIOR TO THE DATE OF THIS AGREEMENT,
GUARANTOR WAS REQUIRED TO COMPLY WITH CERTAIN FINANCIAL COVENANTS MORE
PARTICULARLY DESCRIBED THEREIN (THE “FINANCIAL COVENANTS”).  GUARANTOR, AGENT
AND LENDERS HEREBY AGREE TO WAIVE COMPLIANCE WITH THE FINANCIAL COVENANTS FOR
THE FISCAL YEAR ENDING DECEMBER 31, 2009. 


5.                  GUARANTOR HEREBY ISSUES, RATIFIES AND CONFIRMS THE
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THE GUARANTY, AS AMENDED
HEREBY.  GUARANTOR AGREES THAT THIS AGREEMENT IS NOT INTENDED TO AND SHALL NOT
CAUSE A NOVATION WITH RESPECT TO ANY OR ALL OF THE OBLIGATIONS OF GUARANTOR
UNDER THE GUARANTY.  EXCEPT AS EXPRESSLY MODIFIED HEREIN, THE TERMS, PROVISIONS
AND COVENANTS OF THE GUARANTY ARE IN ALL OTHER RESPECTS HEREBY RATIFIED AND
CONFIRMED AND REMAIN IN FULL FORCE AND EFFECT.


6.                  GUARANTOR SHALL PAY TO AGENT AT THE TIME THIS AGREEMENT IS
EXECUTED AND DELIVERED ALL FEES, COSTS, CHARGES, TAXES AND OTHER EXPENSES
INCURRED BY AGENT AND ITS COUNSEL IN CONNECTION WITH THIS AGREEMENT.




--------------------------------------------------------------------------------




7.                  NOTHING IN THIS AGREEMENT NOR ANY SUBSEQUENT CONDUCT,
ACTIONS, SETTLEMENTS OR ACCOMMODATIONS MADE BY LENDER SHALL CONSTITUTE A WAIVER,
AMENDMENT OR TERMINATION OF THE TERMS, CONDITIONS, RIGHTS OR REMEDIES THAT
LENDER HOLDS UNDER THE FINANCING DOCUMENTS OR IN REGARD TO ANY OTHER DIRECT OR
INDIRECT OBLIGATION OF GUARANTOR TO LENDER. NO FAILURE OR DELAY ON THE PART OF
LENDER IN THE EXERCISE OF ANY RIGHT, POWER OR REMEDY SHALL OPERATE AS A WAIVER
THEREOF OR OF ANY PAST, PRESENT OR FUTURE DEFAULTS OF GUARANTOR, NOR SHALL ANY
SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR REMEDY OR SUBSEQUENT CONDUCT,
ACTIONS OR ACCOMMODATIONS MADE BY LENDER PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF, OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.  LENDER EXPRESSLY
RESERVES AND PRESERVES ALL OF ITS RIGHTS AND REMEDIES PROVIDED TO IT UNDER THE
FINANCING DOCUMENTS AND AVAILABLE BY LAW OR IN EQUITY.  NO NOTICE TO OR DEMAND
UPON GUARANTOR IN ANY INSTANCE SHALL, IN ITSELF, ENTITLE SUCH PARTY TO ANY OTHER
OR FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES OR CONSTITUTE A
WAIVER OF THE RIGHT OF LENDER TO ANY OTHER OR FURTHER ACTION IN ANY CIRCUMSTANCE
WITHOUT NOTICE OR DEMAND.  GUARANTOR HEREBY ACKNOWLEDGES AND AGREES THAT
GUARANTOR HAS NO OFFSETS, DEFENSES, CLAIMS OR COUNTERCLAIMS AGAINST (I) LENDER,
(II) ANY OBLIGATIONS OWED TO LENDER UNDER THE FINANCING DOCUMENTS OR (III)
LENDER’S RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, REPRESENTATIVES,
PREDECESSORS, SUCCESSORS AND ASSIGNS (THE FOREGOING JOINTLY “LENDER’S
REPRESENTATIVES”) WITH RESPECT TO LOAN A, THE FINANCING DOCUMENTS, OR THIS
AGREEMENT, AND THAT IF GUARANTOR NOW HAS, OR EVER DID HAVE, ANY SUCH OFFSETS,
DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST LENDER OR LENDER’S REPRESENTATIVES,
WHETHER KNOWN OR UNKNOWN, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED, RELEASED,
ACQUITTED AND FOREVER DISCHARGED AND GUARANTOR HEREBY RELEASES LENDER AND
LENDER’S REPRESENTATIVES FROM ANY LIABILITY THEREFOR.


8.                  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF DUPLICATE
ORIGINALS OR COUNTERPARTS, EACH OF SUCH DUPLICATE ORIGINALS OR COUNTERPARTS
SHALL BE DEEMED TO BE AN ORIGINAL AND ALL TAKEN TOGETHER SHALL CONSTITUTE BUT
ONE AND THE SAME INSTRUMENT.  GUARANTOR AGREES THAT AGENT AND LENDERS MAY RELY
ON A TELECOPY OF ANY SIGNATURE OF GUARANTOR.  AGENT AND LENDERS AGREE THAT
GUARANTOR MAY RELY ON A TELECOPY OF THIS AGREEMENT EXECUTED BY AGENT AND
LENDERS.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor and Agent have executed this Agreement under seal
as of the date and year first written above.

                                                            GUARANTOR:

WITNESS OR ATTEST:                                 SUNRISE SENIOR LIVING, INC.

 

 

  /s/ Uma Singh                                                  By: /s/ Julie
Pangelinan                     (SEAL)

Julie Pangelinan

Vice President

 

 

                                                                        AGENT:

WITNESS:                                                      CHEVY CHASE BANK,
as Agent

 

 

 

  /s/ Chris Turley                                               By: /s/ Claude
R. Sanders                    (SEAL)

Claude R. Sanders

Senior Vice President

 

 

--------------------------------------------------------------------------------



AGREEMENT OF LENDERS

The undersigned are each a “Lender” under the Loan Agreement and pursuant to
Section 9(c) of the Guaranty each hereby consent to the waivers of the financial
covenants as set forth in the Agreement. 

WITNESS signature and seal of the undersigned as of the date of the Agreement.

 

LENDERS:

 

WITNESS:                                                      CHEVY CHASE BANK,
as Lender

 

 

 

  /s/ Chris Turley                                               By:  /s/ Claude
R. Sanders                 (SEAL)

Claude R. Sanders

Senior Vice President

 

 

WITNESS:                                                      MB FINANCIAL BANK,
N.A., as Lender

 

 

 

  /s/ Brian Robinson                                          By:   /s/ Jack H.
Sharp                       (SEAL)

Name: Jack H. Sharp

Title: Senior Vice President

 

--------------------------------------------------------------------------------

